IN THE
                       TENTH COURT OF APPEALS

                             No. 10-13-00026-CV

ELIZABETH CADY, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF DONALD
JASON WILDE, DECEASED,
                                                      Appellant
v.

JIMMIE LEE CARGILE AND TEXAS PREMIER
RESOURCES, LLC,
                                                      Appellees


                        From the 249th District Court
                           Johnson County, Texas
                         Trial Court No. C201100149


                                   ORDER


      This appeal was referred to mediation on June 5, 2014. Mediation was to take

place by July 28, 2014. Appellants have requested an extension of time to conduct

mediation or to conduct the mediation by telephone. Appellees do not oppose this

motion.
       Accordingly, appellants’ motion for extension of time to conduct mediation is

granted. Appellants’ motion to conduct mediation by telephone is denied. Mediation is

ordered to occur by November 30, 2014. All other provisions of the Court’s Order

dated June 5, 2014 remain in place.




                                       PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed September 4, 2014




Cady v. Cargile                                                                Page 2